       Case 2:16-md-02724-CMR Document 1081 Filed 09/12/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

The Kroger Co., et al. v. Actavis Holdco U.S.,         Civil Action No. 18-284
Inc., et al.


                                           ORDER

       AND NOW, this 12th day of September 2019, upon consideration of the attached

Stipulation, it is hereby ORDERED that the Stipulation is APPROVED. Defendants shall file

any opposition to the Motion to Amend [Doc. No. 185] no later than October 4, 2019.


       It is so ORDERED.

                                                  BY THE COURT:
                                                  /s/ Cynthia M. Rufe
                                                  ____________________
                                                  CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1081 Filed 09/12/19 Page 2 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL No. 2724
 PRICING ANTITRUST LITIGATION                           Case No. 2:16-MD-02724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


     JOINT STIPULATION EXTENDING TIME TO RESPOND TO KROGER
 DIRECT ACTION PLAINTIFFS’ MOTION FOR LEAVE TO AMEND COMPLAINT

       WHEREAS, on August 30, 2019, the Kroger Direct Action Plaintiffs filed a Motion for

Leave to Amend Complaint (the “Motion to Amend”). (See MDL Doc. 185.)

       WHEREAS, pursuant to Local Rule 7.1(c), Defendants’ response to the Motion to

Amend is currently due September 13, 2019.

       WHEREAS, after discussion, Defendants and Kroger Direct Action Plaintiffs agreed to

an extension of the deadline for Defendants to respond to the Motion to Amend.

       It is hereby STIPULATED AND AGREED, by the undersigned counsel, pursuant to

Local Rule 7.4, that Defendants shall have until October 4, 2019 to file any opposition to the

Motion to Amend.

       IT IS SO STIPULATED.

 Dated: September 12, 2019                         /s/ William J. Blechman
                                                   William J. Blechman
                                                   KENNY NACHWALTER, P.A.
                                                   1441 Brickell Avenue, Suite 1100
                                                   Miami, Florida 33131
                                                   Tel: (305) 373-1000
                                                   Fax: (305) 372-1861
                                                   wblechman@knpa.com

                                                   Counsel for the Kroger Direct Action Plaintiffs
      Case 2:16-md-02724-CMR Document 1081 Filed 09/12/19 Page 3 of 3




/s/ Jan P. Levine                          /s/ Sheron Korpus
Jan P. Levine                              Sheron Korpus
PEPPER HAMILTON LLP                        KASOWITZ BENSON TORRES LLP
3000 Two Logan Square                      1633 Broadway
Eighteenth & Arch Streets                  New York, NY 10019
Philadelphia, PA 19103-2799                Tel: (212) 506-1700
Tel: (215) 981-4000                        Fax: (212) 506-1800
Fax: (215) 981-4750                        skorpus@kasowitz.com
levinej@pepperlaw.com

/s/ Saul P. Morgenstern                    /s/ Chul Pak
Saul P. Morgenstern                        Chul Pak
ARNOLD & PORTER KAYE SCHOLER LLP           WILSON SONSINI GOODRICH & ROSATI P.C.
250 W. 55th Street                         1301 Avenue of the Americas, 40th Flr.
New York, NY 10019                         New York, NY 10019
Tel: (212) 836-8000                        Tel: (212) 999-5800
Fax: (212) 836-8689                        Fax: (212) 999-5899
saul.morgenstern@arnoldporter.com          cpak@wsgr.com

/s/ Laura S. Shores
Laura S. Shores
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue, NW
Washington, DC 20001
Tel: (202) 942-5000
Fax: (202) 942-5999
laura.shores@arnoldporter.com

                              Defendants’ Liaison Counsel




                                              APPROVED BY THE COURT:


                                            XXXXXXXXXXXXXXXXXXXXXX
                                           ________________________________
                                           The Honorable Cynthia M. Rufe




                                        -2-
